Moore, J.
(dissenting). The respondent was convicted of the crime of assault ■ with intent to kill and murder tiis wife. The defense is the insanity of the respondent. It is claimed that, because of his insane condition, he had no intent to commit any crime. There are a number of assignments of error. We think it necessary to discuss at length but one of them. The respondent sprang upon his wife as she was coming from her solicitor’s office, on the way to the police court to obtain a warrant for respondent, grabbed her by the throat, and slashed her throat with a razor. He was arrested at *581once, with the razor still in his hand, by Deputy Sheriff Bellyea, who was passing, and was taken at once to police headquarters a short distance away. Instead of taking respondent to a magistrate and holding an examination according to the forms of law, a shorthand reporter, who is called the “official stenographer of the police department,” and who is also a notary public, was sent for. The respondent had not indicated any desire to give his version of the occurrences of the morning, but an examination, unknown to the law, was at once entered upon at police headquarters, before the police commissioner, two police officers, the chief of detectives, the above-mentioned stenographer, the deputy sheriff, and no one else. The respondent was not cautioned that any statement he might make could be used against him. He had no friend or counsel present. He was sworn, and the chief of detectives examined him at length, putting to him direct and leading questions. All this occurred on the same morning and shortly after the assault was made. This examination was received in evidence over the objection of the attorneys for the respondent. The substance of it was that respondent had attacked his wife with a razor and intended to kill her, and that he then intended to kill himself, and that he still intended to kill himself. It contained the following:
“Q. Nobody made you any promises or any threats to make this statement ? This is true; and you intended to kill the woman this morning and then kill yourself ? Is that right ? i
“A. That is right.
“Q. I guess that is all the statement that is necessary. That is all. Take him downstairs, and register him, Charley. (Witness leaves room).”
It is now argued upon the part of the people that the statement was voluntary and admissible under People v. Gastro, 75 Mich. 127, People v. Flynn, 96 Mich. 276, and People v. Warner, 104 Mich. 337. In the first of these cases it appeared the statement was made without *582question or suggestion, and was entirely respondent’s own offer. An examination of the other two cases will show them easily distinguishable from the one at bar. To say that the part taken in this proceeding by the respondent was voluntary is to make a misuse of words. It is perfectly apparent that its purpose was to obtain from the respondent some statement that could later be used against him. When the chief of detectives thought that purpose was accomplished, the inquisition, for so it should be characterized, was brought to an end. In the case of People v. Thomas, 9 Mich. 314, there is an interesting discussion by Justice Campbell of the difference in the procedure in criminal cases in the American and English courts, upon the one hand, and the Scottish and French courts, upon the other, and he also alludes to the fact that the Constitution of this State does not permit any respondent to be compelled to be a witness against himself. The proceeding under review is more in keeping with the Scottish and French systems which have never prevailed in the American and English courts. The sweat-box procedure, so called, is un-American, unauthorized, and unlawful, and cannot be too severely condemned. See, as bearing somewhat upon the question involved, Flagg v. People, 40 Mich. 706; People v. Wolcott, 51 Mich. 612; People v. McArron, 121 Mich. 1. Section 32, of article 6 of the State Constitution reads:
“No person shall be compelled, in any criminal case, to be a witness against himself, nor be deprived of life, liberty or property, without due process of law.”
Section 10211, 3 Comp. Laws, reads in part as follows:
“Provided, however, That a defendant in any criminal case or proceedings shall only at his own request be deemed a competent witness, and his neglect to testify shall not create any presumption against him, nor shall the court permit any reference or comment to be made to or upon such neglect.”
The procedure by means of which the statement was obtained was in violation of the constitutional provision *583above quoted, and the reception of the statement in evidence was in violation of both the constitutional and the statutory provisions quoted.
It is urged, however, that though the statement was obtained by unlawful means, and its reception as evidence was error, it is harmless error, because the other evidence shows the guilt of the accused. There was no dispute about the assault, the seriousness of the wound, and the instrument with which it was inflicted. But it was, and is, insisted by way of defense, that respondent was so insane that he was not actuated by an unlawful intent, so that the question of intent became the very gist of the inquiry. It is stated by the prosecuting attorney in his brief, and rightly stated, that a necessary element to be proven by the people under the charge is the intent which actuated the respondent when he made the assault. How can it then be said that the reception of a written admission under oath, unlawfully obtained, that respondent intended to kill his wife when he made the assault was harmless error? We think a simple statement of the proposition is its own answer.
The assignments of error upon the admission of testimony of previous threats are not well taken. This testimony bore upon the question of intent. The errors assigned in relation to the cross-examination of witnesses will not be discussed, as some of them were within the discretion of the court, and the others are not likely to arise on a new trial.
For the reason stated the case should be reversed, and • a new trial ordered.
McAlvay, J., concurred with Moore, J.